Citation Nr: 1535690	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO. 10-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable disability rating for large cell lung cancer, status post left upper lobectomy, for the period from November 7, 2003, to February 20, 2013, and in excess of 10 percent thereafter.
 
2. Entitlement to an initial evaluation higher than 10 percent for residual scarring, status post left upper lobectomy (scarring).

3. Entitlement to an initial evaluation higher than 50 percent for anxiety disorder and depressive disorder as secondary to the service-connected disability of large cell lung cancer status post left upper lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. This rating decision effectuated an August 2008 Board grant of service connection for status post left upper lobectomy for large cell cancer and residual scarring from the left upper lobectomy. 

In February 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

A March 2013 rating decision increased the evaluation for large cell lung cancer, status post left upper lobectomy from 0 percent to 10 percent, effective February 21, 2013. Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remains on appeal, as the Veteran has not indicated his desire to withdraw this issue. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011. A transcript of that hearing is of record. 


The issues of entitlement to an initial compensable disability rating for large cell lung cancer, status post left upper lobectomy, for the period from November 7, 2003, to February 20, 2013, and in excess of 10 percent thereafter, and entitlement to an initial evaluation for anxiety disorder and depressive disorder as secondary to the service-connected disability of large cell lung cancer status post left upper lobectomy, currently rated as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residual scarring, status post left upper lobectomy, consists of two painful but not unstable scars that are not productive of disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent residual scarring, status post left upper lobectomy are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in January 2008, July 2010, and February 2013. There is no evidence, and the Veteran does not assert otherwise, that the VA examination reports are deficient in any manner. The examiner reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95. 

As noted above, the Veteran participated in a Board hearing in June 2011. The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file and did not authorize VA to obtain any relevant private treatment records. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. 

A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the June 2011 Board hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's claim, including queries directed at his treatment history and potential sources of records and symptoms required by the diagnostic criteria for an increased rating. The Veteran volunteered his pertinent medical history, as to the disability on appeal. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim. VA's duty to assist has been satisfied.

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the claim for scarring. The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record shows that in February 2013 the Appeals Management Center obtained the required VA examination, and issued a March 2013 Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).
Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial rating, November 7, 2003, to the present. Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A September 2008 rating decision granted service connection for scarring and assigned a 10 percent rating from November 2003. The Veteran's scars have been rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804. The Veteran has appealed the initial rating assigned.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted. The revised provisions are applicable only to claims received on or after October 23, 2008. As the Veteran's service connection claim was filed in November 2003, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23, 2008). Therefore, the Veteran's appeal for a higher initial rating for the service-connected scars will be considered under the criteria effective as of the date of the claim.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or that cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 sq. cm.), 20 percent disabling for areas exceeding 12 square inches (77 sq. cm.), 30 percent disabling for areas exceeding 72 square inches (465 sq. cm.), and 40 percent disabling for areas exceeding 144 square inches (929 sq. cm.). Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2007).

DC 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater. Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 
38 C.F.R. § 4.118.

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling. Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage. Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule). 38 C.F.R. § 4.118.

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part. 38 C.F.R. § 4.118.

Treatment records reflect that the Veteran had left upper lung resection in 1999. 

A January 2008 VA examination noted a chest scar 23.5 centimeter by .5 centimeter.

The Veteran had a VA examination in July 2010. The VA examiner noted a 
4 centimeter by .5 centimeter anterior left chest scar and the previously noted 23.5 centimeter by .5 centimeter posterolateral scar. The VA examiner noted that the scars were stable but tender. The scars were described as superficial, not deep, and lacking underlying soft tissue damage. The examiner indicated that the Veteran reported some limitation of motion mostly due to the posterolateral scar, which also had a .5 centimeter area of adherence to the underlying tissue at the proximal end. The examination report reflects that there was no inflammation, edema, or keloid formation. 

The Veteran had a VA examination in February 2013. The VA examiner noted a 
4 centimeter scar on the left anterior chest wall and a 23 centimeter scar on the posterior lateral aspect of the left chest. The VA examiner noted that the scars were stable but tender. The scars were described as superficial, not deep, and lacking underlying soft tissue damage. The examiner indicated that there existed no limitation of motion caused by the scars. The examiner noted a .5 centimeter area of adherence to the underlying tissue of the posterolateral scar at the proximal end. The examination report reflects that there was no disfigurement. 

The Board finds that a 10 percent rating, but no higher, is warranted for scarring during the initial rating period. The evidence reflects that the scars are superficial and are less than 144 square inches in area. Therefore, a compensable rating is not available under DCs 7801 or 7802. In addition, as the scars are not unstable, a compensable rating is not warranted under DC 7803. The scars are, however, painful, and warrant a 10 percent rating under DC 7804. The scars do not cause any other limitation of function as to warrant a separate rating under DC 7805. 38 C.F.R. § 4.118. 

The preponderance of the evidence is against the claim; thus, the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive only of pain, the manifestation specifically contemplated in the pertinent rating criteria. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 182, there are no additional symptoms of record that have not been attributed to the specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d at 1366.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. He has not asserted that his scarring renders it impossible to follow a substantially gainful occupation.


ORDER

Entitlement to an initial evaluation higher than 10 percent for residual scarring, status post left upper lobectomy, is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, the earlier remand required the following:

In regard to [the Veteran's] lung condition, a pulmonary function test (PFT) should be performed and any other diagnostic testing or evaluation needed accomplished. It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV-1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).

(emphasis added). The February 2013 VA examination did not include any exercise capacity or maximum oxygen consumption with cardio-respiratory limitation testing. The examiner offered no explanation for the exclusion of these tests. The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall, 11 Vet. App. at 271. The record does not demonstrate substantial compliance with the earlier remand. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial, not strict, compliance with the terms of the Board's engagement letter would be required). Moreover, the Veteran testified at his June 2011 hearing that he frequently coughs up blood. This symptom was not addressed in the February 2013 VA examination. Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

The Veteran's claims file shows that a notice of disagreement (NOD) was received at the RO on August 29, 2013, as to the issue of higher initial rating for anxiety disorder and depressive disorder as secondary to the service-connected disability of large cell lung cancer status post left upper lobectomy. Service connection and a 50 percent evaluation were established in an August 2012 rating decision. Notice of this decision was provided in a September 2012 RO letter. However, there is no evidence in the Veteran's claims file of a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). When an NOD has been filed, the RO must issue an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC). See also Tablazon v. Brown, 8 Vet. App. 359 (1995). As the RO has not yet issued an SOC with regard to the issue of higher initial rating anxiety disorder and depressive disorder as secondary to the service-connected disability of large cell lung cancer status post left upper lobectomy, remand is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be accorded the appropriate VA examination to determine the nature and severity of his service-connected lung disability. The report of examination should include a detailed account of all manifestations of the service-connected disorders found to be present. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. In this regard, a pulmonary function test (PFT) should be performed and any other diagnostic testing or evaluation needed accomplished. It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV-1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation). If for any reason any of these tests would be inappropriate or inapplicable, the examiner should specifically state the reason.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the June 2011 hearing including the Veteran's report that he frequently coughs up blood. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim currently on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

4. Issue a SOC to the Veteran and his representative, addressing the issue of a higher initial rating for anxiety disorder and depressive disorder as secondary to the service-connected disability of large cell lung cancer status post left upper lobectomy. If the Veteran submits a timely filed substantive appeal of this issue, it should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


